 654DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Longshoremen's Association,AFL-CIO;InternationalLongshoremen'sAssociation, Local333,AFL-CIO; InternationalLongshoremen'sAssociation,Local 953, AFL-CIO;InternationalLongshoremen'sAssociation,Atlantic Coast Dis-trict,AFL-CIOandShipside Packing Company,Inc. and Petroleum,Construction,Tankline Dri-vers AndAlliedEmployeesLocalUnionNo. 311,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Hel-persof America. Case 5-CD-218-1, -2, -3, -4December30, 1976I.THE BUSINESS OF THE EMPLOYEREmployer is a Pennsylvania corporation engaged inthe construction of specialized wooden boxes intowhich it packs freight for customers for exportshipment by oceangoing vessels at two facilities inBaltimore,Maryland. During the past 12 months, arepresentative period, Employer shipped goods andmaterials in interstate commerce valued in excess of$50,000 to points outside the State of Maryland. Wefind that Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and itwilleffectuate the policies of the Act to assertjurisdiction herein.DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMURPHY ANDMEMBERSFANNING AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Shipside Packing Company, Inc.,herein called the Employer or Shipside, alleging thatthe InternationalLongshoremen's Association, AFL-CIO, and Locals 953 and 333 and the Atlantic CoastDistrict of the International Longshoremen's Associ-ation,AFL-CIO, herein collectively called the ILA,have violatedSection8(b)(4)(D) of the Act byengagingin certain prescribed activity with an objectof forcing or requiring the Employer to assigncertainwork to employees represented by the ILA ratherthan to employees represented by Petroleum, Con-struction,TanklineDrivers and Allied EmployersLocal Union No. 311, affiliated with theInternation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America,hereincalled theTeamsters or Local 311.Pursuantto notice, a hearini, was held beforeHearing Officer Hubert E. Lott on March 4, 24, and26, 1976,at Baltimore,Maryland. All parties ap-peared at the hearing and were afforded full opportu-nity to be heard,to examineand cross-examinewitnesses,and topresentevidencebearing on theissues.Thereafter, the Charging Party and ILA filedbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelations Board hasdelegated itsauthority in this proceeding to a three-member panel.The Board has reviewedthe rulings made at thehearing and finds that they are free from prejudicialerror. The rulings are hereby affirmed. The Board hasconsideredthe entirerecord in this case and herebymakes the following findings:227 NLRB No. 97II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Teamstersand the ILA are labor organizations within themeaning of the Act.III.DISPUTEA.Work in DisputeThe work in dispute consists of packing two ormore general cargo items for a single shipper intowooden boxes constructed by Shipside at its DundalkTerminal and Wicomico Street facilities, Baltimore,Maryland.B.Background and Facts of the DisputeEmployer's primary function is the protectivecrating of machinery parts, equipment, supplies, andgeneral commodities for overseas shipment. The type,dimensions, material, and size of the boxes construct-ed by it are dictated by the size of the load of acustomer's goods being transported to a singledestination.Employer's customers are obtainedthrough its sales representatives. The customers sendthe goods directly to Employer or have their vendorssend the goods to Employer. Any special handlinginstructions are indicated by the customer on thepurchase order. Employer otherwise determines howthe items should be packed and whether they can becombined with other items for the same customerwhich are being shipped to the same location. A workorder is then prepared which specifies the size of thebox, its construction, and whether it is to be com-bined with other of the customer's goods. Next theshop measures the items, prepares a pallet, cuts thematerial (always wood, usually plywood), and partial-lyassembles the box. The items for shipping areplaced in the box, anchored, and secured and, ifnecessary, the box is assembled around them. Asassembled, the boxed cargo is transported by truck tothe pier for unloading by longshoremen who then INTERNATIONAL LONGSHOREMEN'S ASSN.either load the boxes into containers or directlyaboard the ship. The boxes constructed and packedby Shipside are utilized for one-way trips only andare never reused.Prior to the 1950's, loose or "break-bulk" solidcargo moving over the docks at the Baltimore portwas loaded onto oceangoing vessels in cartons andbundles on pallets. Beginning in the early 1950's, as alabor-saving device, cargo was loaded into boxes of aspecific size and volume (approximately 279.5 to331.06 cubic feet) at the pier by longshoremen whothen loaded these boxes onto ships. These "dravo"boxes were the forerunner of the present containeri-zation.Today, containerization is the method bywhich a large percentage of goods are shipped aboardoceangoing vessels. Under this method, break-bulkcargo is placed in large metal enclosures, usually 8 by8 by 20 or 40 feet or larger. Containers usually havelocking points designed to fit the container into slotsin the hold of a containerized ship or on the chassis ofa truck of other over-the-road carrier. Containers areusually owned by the shipping line and are reusable.Traditionally, at the Baltimore port, longshoremenhave loaded general break-bulk cargo into containersand loaded the containers onto ships. Nevertheless,the phenomenal development of containerizationresulted in drastic reduction of longshoremen workwhich finally lead to a 56-day strike by the ILA in1968. Following the settlement of that strike, the ILAand the Steamship Trade Association of Baltimore,Inc. (herein STA),1 entered into a collective-bargain-ing agreement which contained the "Rules andConditions Covering Handling of Containers." Therules on containers have been incorporated into allsubsequent contracts and preserve to longshorementhe right to load and unload all containers owned,leased, or used by parties to the agreement which aredestim'for or coming from any point within a 50-mile radius of the center of the port.Beginning in mid-July 1975, ILA members havedelayed the loading aboard scheduled ships ofwooden boxes constructed and packed by Local 311members at Employer's facilities on the ground thatthese boxes are really containers which ILA-repre-sented employees should load, and are used tocircumvent the rules on containers. Employer filedthe instant charges on October 6, 1975, alleging thaton or about September 29, 1975, ILA violated Section8(b)(4)(D) by engaging in and inducing and encour-aging the employees of ITO Corporation of Balti-more, a member of STA, to engage in a concertedISTA is an organization of employers (steamship lines, steamshipagencies,and contract stevedoring companies) doing business in theBaltimoreport for the purpose of bargaining collectively on behalf of itsmemberswith labor organizations, including the ILA. STA is a member ofCouncil of North Atlantic Shipping Associations, herein CONASA, which is655refusal to load boxes of cargo aboard the vesselSantaBarbaraof Prudential Grace Lines, with an object offorcing Shipside Packing Company to assign certainwetk to employees represented by local unions of theAtlantic Coast District, ILA, rather than to employ-ees represented by Local 311.C.Contentions of the PartiesILA contends that no real dispute as to jurisdictionexists between Teamsters representing the employeesof the Employer and the ILA, since ILA is clearlyentitled to perform the handling of any cargo notrequiring special protective crating or packing thatappears on the pier to be loaded aboard ships.Further, ILA contends that any matters concerningthe loading of such general cargo into boxes of suchsize, construction, and ownership as may bring themwithin the requirements of the container rules mustbe disposed of and determined by the mechanismprovided for in the container rules. ILA argues thatEmployer is bound by the container rules because itsparent corporation, Lavino Shipping Company, issignatory to collective-bargaining agreements con-taining the container rules.In addition, ILA contends that the labor forcerepresented by ILA has traditionally handled generalcargo for the purpose of stowing same aboard vessels,and that this work force possesses the skills necessaryfor the various facets of this operation. The ILA alsoargues that the increase in Shipside's workload resultsfrom a shifting of work from the employees at thedockside represented by the ILA to the employees ofShipside represented by the Teamsters. Finally, ILAcontends that Employer is attempting to circumventthe container rules by constructing and packinggeneral cargo into wooden boxes (less-than-containersize).Employer contends that it has no contract with ILAand is not bound by the rules on containers by virtueof its relationship with Lavmo Shipping Company.Further, Employer contends that the wooden boxes itspecially constructs are not "containers" within themeaning of the container rules and that the packingof two or more items for a single customer into thosewooden boxes is not "consolidation" as defined bythe container rules. Even if it were bound by thecontainer rules, the work in dispute was assigned toemployees represented by Local 311 prior to theeffective date of the agreement setting forth thecontainer rules.Finally,Employer contends thatemployer preference, area practice, and relative skillsan associationof employershipping organization Since1971, CONSA hasengaged incollectivebargaining and entered into agreement,including theruleson containers,on behalf of its employerassociationmembersEmployer is not amember ofSTA. However, its parentcorporation, LavinoShipping Company, isa member See discussionsupra 656DECISIONSOF NATIONALLABOR RELATIONS BOARDfavor Employer's assignment of the work in disputeto employees represented by Local 311.Although Local 311 did not file a posthearing brief,its position at the hearing was the same as Shipside's.D.Applicability of StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) of the Act hasbeen violated, and (2) that the parties have not agreedupon a method for the voluntary adjustment of thedispute.As to the second requirement, the parties stipulatedthat they are not signatory to any agreementsproviding for the voluntary resolution of jurisdiction-al disputes. There is no evidence in the record to thecontrary.As to the first requirement, the recordestablishes that in mid-July and in August, Septem-ber,October, and November ILA instructed itsmembers to refuse or delay loading of wooden boxespacked by Teamsters members, and ILA membersdid so.2 We conclude, therefore, that there is reason-able cause to believe that Section 8(b)(4)(D) of theAct has been violated and that the dispute is properlybefore us for determination.Section 2. It is understood and agreed by theparties hereto that the sole purpose of this Articleis to protect and preserve bargaining unit work forthose employees covered by this Agreement.There is no description of unit work in the contract.However, the classifications listed indicate that thedisputed work is the type of work performed by unitemployees.Employer is not a party to any contract with theILA. The latter contends, however, that Employer isbound by the contract between ILA and STA, ofwht;,h Lavino Shipping Company (herein calledLavino) is a member, pursuant to rule 7 of the ruleson containers.3 The Board, in the companion case tothis proceeding,International Longshoremen's Associ-ation,AFL-CIO, et al. (Shipside Packing Company,Inc.),supra,finds that Shipside and Lavino areseparate and independent corporations. Thu', Em-ployer is not bound by the collective-bargainingagreement between ILA and STA.4 We, therefore,find that the collective-bargaining agreement withLocal 311 tends to favor the assignment of the workin dispute to employees represented by that labororganization.E.Merits of the Dispute1.Collective-bargaining agreementsLocal 311 has represented Employer's hourlyemployees since Shipside began operations in Balti-more in April or May 1968. The initial collective-bargaining agreement between Local 311 and Em-ployerwas effectiveMay 1, 1968. The currentagreement is identical and the effective dates are May1,1974, until April 30, 1977. The contract provides:ArticleXIXBargainingUnitWorkSection 1.The Companyshall not contract orsubcontract out, nor allow any employee otherthan employees in the bargaining unit to performany work whichfallswithin the scope of thebargaining unit under this Agreement that willresult in layoff or discharge of any employees inthe bargaining unit.2 SeeInternational Longshoremen's Association,AFL-CIO, etal (ShtpsidePacking Company,Inc),227 NLRB659, issued this date, where the Board isfinding that this same conduct,for an object of forcing and requiring variousneutral employers or persons to cease doing business with Shipside,violatesSec. 8(b)(4)(i) and (ii)(B) of the Act Note also that in that decision the Bonrdfind- that ILA,the respondents therein,were seeking to acquire the workhere in dispute rather than attempting to retain or preserve it3That rule provides."Containers owned,leased or used by companies2.Employer and industry practiceEmployer has consolidated general cargo into onebox for customers since it began operations in April1968 at its Dundalk Terminal facility and since July1974 at its Wicomico Street facility. Employer had nodispute with regard to this work with ILA prior toMarch 1975. Employer's predecessor,George'sTransfer & Rigging Company, packed general cargofor export for 3 years, 1965-68. Davidson Transferand Storage Company, a competitor of Shipside, hasconstructed wooden boxes and packed general cargointo those boxes for export shipment since 1960,without incident. Davidson's employees are repre-sented by Teamsters Local 557. Furthermore, theBoard finds in the companion unfair labor practicecase that the work performed by Shipside is of anature never previously performed by longshoremenat the Baltimore port. On the basis of the above, wefind that the factors of area and industry practicefavor the assignment of the disputed work to employ-ees represented by Local 311.which are affiliatedeitherdirectly or through a holding company with acarrier or directemployer shall be deemed to be containersowned,leased orused by a carrier or direct employer. Affiliation shall includesubsidiaries,and/or affiliateswhich areeffectively controlled by the carrier or directemployer, its parent, or stockholdersof eitherof them."4 In viewof this, we find it unnecessary to reach Employer's furthercontentionthatin any eventtt e containeragreement doesnot apply to boxespacked by Employer. INTERNATIONALLONGSHOREMEN'S ASSN.6573.SkillsBoth longshoremen and employees represented byLocal 311 have performed the work of packinggeneral cargo into containers and/or wooden boxes.No special skills are required for this function.However,Employer packs general cargo for itscustomers as a corollary to its function of speciallycratingmachinery and equipment and the generalcargo often requires specialized crating and packingdue to shipping and climatic conditions to which theshipment may be exposed during transit and perhapsat destination.Employer's employees in classifica-tions of sawman,mechanical equipment operator,crate assemblyman,packer,packer'shelper, andloader are represented by Local 311 and are trainedon the job to perform increasingly skilled duties. Incontrast,Employer has never employed members ofthe ILA.Longshoremen have never performed off-pier work.The carpentry work performed by them onthe pier is limited to shoring on board ships andrepairing boxes and only occasionally the construc-tion of boxes.We find,therefore,that this factorfavors the assignment of the work in dispute toemployees represented by Local 311.4.Economy,efficiency of operation, andeconomic impactAs noted above,Employer has a policy of informal-ly training its unskilled employees represented byLocal 311 gradually to assume greater responsibilitiesand perform more complicated tasks as they acquireon-the job experience and training.Presumably,therefore,employees represented by Local 311 can beswitched to various jobs when the need arises.We find unconvincing ILA's contention that theincrease in Employer's business is obviously the resultof its siphoning away traditional longshoremen worksince ILA work was decreasing at the same time.There may be any number of other reasons for theincrease in Employer'sbusiness.In any case, inconsidering the factor of economic impact,the Boarddoes not look to the relative economic positions of thegroups of employees seeking the work.It would beparticularly undesirable to do so where these posi-tions are due to competitive forces in our economysuch as those at work between industries or employ-ers.Rather,we examine the effect of an award toeithergroup on Employer'spresentwork force.Employees represented by Local 311 have performedthework in dispute for the past 8 years. ILAemployees have not been performing the work. Anassignment to employees represented by ILA wouldresult in a reduction in employment opportunities forEmployer'spresent work force whereas an assign-ment to these employees would not require anyreduction in the number of positions for employeesrepresented by the ILA. Therefore,we find that thefactors of efficiency and economy of-operation andeconomic impact favor the assignment of the disput-ed work to employees represented by Local 311.5.Employer preferenceThe record clearly establishes that Employer wouldprefer award of the disputed work to employeesrepresented by Teamsters.This factor,while notdeterminative,tends to favor award of the work toemployees represented by Local 311.ConclusionUpon the record as a whole,and after full consider-ation of all relevant factors involved, we concludethat the Shipside Packing Company employees whoare represented by Local 311 are entitled to performthe work in dispute.We reach this conclusion on thebasis of Employer's contractual relationship withLocal 311,employer and area practice,relativeemployee skills,efficiency and economy of operationand economic impact, and employer preference.Accordingly,we shall determine the dispute before usby awarding the disputed work at Employer's Dun-dalk Terminal and Wicomico Street facilities,Balti-more,Maryland, to Employer's employees represent-ed by Local 311, but not to that Union or itsmembers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and the entire record inthis proceeding,the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees employed by Shipside PackingCompany,Inc.,who are represented by Petroleum,Construction,Tankline Drivers and Allied Employ-ees Local Union No. 311,affiliated with the Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,are entitled toperform the work of packing two or more items ofgeneral cargo for a single shipper into wooden boxesat the premises of Shipside Packing Company, Inc., atitsDundalk Terminal and Wicomico Street facilities,Baltimore,Maryland.2.InternationalLongshoremen'sAssociation,AFL-CIO, and its Local 333, Local 953, and AtlanticCoast District, are not entitled by means prescribedby Section 8(b)(4)(D)of the Act to force or requireShipside Packing Company, Inc., to assign any suchdisputed work to employees who are represented by 658DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalLongshoremen'sAssociation,AFL-CIO.3.Within 10 days from the date of this Decisionand Determination of Dispute,International Long-shoremen'sAssociation,AFL-CIO,and its Local953,Local 333,and Atlantic coast District, shallnotify the Regional Director for Region 5, in writing,whether they will refrain from forcing or requiring theEmployer, by means proscribed in Section 8(b)(4)(D),to assign the work in dispute to employees represent-ed by those labor organizations rather than toemployees represented by Local 311.